DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
 
Response to Amendment
This office action is responsive to an amendment filed 10/28/2021. As directed by the amendment, claims 1, 7-8, 13-14, 24, and 26 were amended, claims 10, 17, 18, and 21 were cancelled, and new claim 29 was added. Thus, claims 1-9, 11-16, 19-20 and 22-29 are presently pending in this application
Claims 1-9, 11-16, 19-20 and 22-29 are allowed based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Michael Piscitelli on 2/22/2022. 

The application has been amended as follows:
1.	(Currently Amended)	An inhaler for delivering medication to a user, the inhaler comprising:
a main body having a mouthpiece and a mouthpiece cover;
a slider at least partially disposed within the main body; and
an electronics module comprising a controller, sensor, and a switch;
wherein the electronics module is configured to be in an off state prior to the mouthpiece cover being moved to expose the mouthpiece for a first time, wherein the first time is when the user exposes the mouthpiece for an initial use;
wherein, when the mouthpiece cover is moved to expose the mouthpiece for the first time, the slider is configured to engage the switch, causing the electronics module to transition from the off state to an active state and to sense an inhalation by the user from the mouthpiece using the sensor, and

wherein, after the mouthpiece cover is moved to expose the mouthpiece for the first time, the electronics module is configured to transition from the sleep state to the active state in response to the mouthpiece cover being moved to expose the mouthpiece such that the electronics module is configured to not return to the off state after the mouthpiece cover is moved to expose the mouthpiece for the first time throughout the life of a battery of the inhaler; and 
wherein the electronics module is configured to consume less power when in the off state than when in the sleep state, and configured to consume less power when in the sleep state than when in the active state.

14.	(Currently Amended)	A method for delivering medication via an inhaler comprising a battery and an electronics module, the method comprising:
maintaining the electronics module in an off state prior to a mouthpiece cover being moved to expose a mouthpiece for a first time, wherein the first time is when the user exposes the mouthpiece for an initial use, and wherein the electronics module comprising a controller, a sensor, and a switch; 
actuating the switch, via a slider of the inhaler, when the mouthpiece cover is moved to expose the mouthpiece;
transitioning the electronics module from the off state to an active state when the switch is actuated for the first time;

delivering a dose of medication;
wherein, after the first time, the electronics module is configured to transition from the active state to a sleep state in response to the mouthpiece cover being closed to cover the mouthpiece;
wherein, after the mouthpiece cover is moved to expose the mouthpiece for the first time, the electronics module is configured to transition from the sleep state to the active state in response to the mouthpiece cover being moved to expose the mouthpiece such that the electronics module is configured to not return to the off state after the mouthpiece cover is moved to expose the mouthpiece for the first time throughout the life of the battery; and
wherein the electronics module is configured to consume less power when in the off state than when in the sleep state, and configured to consume less power when in the sleep state than when in the active state. 

19.	(Currently Amended)	The method of claim 14, wherein the

26.	(Currently Amended)	An inhaler comprising:
medication;
a mouthpiece;
a slider; 
a battery;

an electronics module configured to be in an off state, a sleep state, or an on state, the electronics module configured to consume less power when in the off state than when in the sleep state, and configured to consume less power when in the sleep state than when in the on state; and
wherein the electronics module is configured to be in the off state prior to the cover being moved to expose the mouthpiece for a first time, wherein the slider is configured to actuate a switch of the electronics module in response to the cover being moved to expose the mouthpiece, wherein the first time is when the user exposes the mouthpiece for an initial use, and configured to not return to the off state after the cover is moved to expose the mouthpiece for the first time throughout the life of the battery; 
wherein, after the mouthpiece cover is moved to expose the mouthpiece for the first time, the electronics module is configured to be in the sleep state when the mouthpiece cover is closed and configured to transition to the on state when the mouthpiece cover is moved to expose the mouthpiece.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Genova et al (US 2008/0178872 A1), Hamano (2010/0282255) and Watchel (US 2013/0269685) do not specifically disclose the claimed apparatus and method as presented in the claims 1-9, 11-16, 19-20 and 22-29. 

Hamano teaches an inhaler (100, fig. 1) comprising an ON/OFF button (23, fig. 5) that powers on and power off the entire device (paragraphs 0062 and 0064, Hamano discloses that the on/off switch 23 turns on the power supply of the entire inhalation device).

However, Genova, Hamano and Watchel fail to disclose combination of the a method of using the inhaler or the inhaler having the slider, switch, and electronics module, wherein the electronics module is configured to be in an off state, a sleep state, or an on state, the electronics module configured to consume less power when in the off state than when in the sleep state, and configured to consume less power when in the sleep state than when in the on state, and that the electronics module is configured to be in the off state prior to the cover being moved to expose the mouthpiece for a first time, wherein the slider is configured to actuated a switch of the electronics module in response to the cover being moved to expose the mouthpiece, and wherein, after the mouthpiece cover is moved to expose the mouthpiece for the first time, the electronics module is configured to be in the sleep state when the mouthpiece cover is closed and configured to transition to the on state when the mouthpiece cover is moved to expose the mouthpiece in combination with the electronics module configured to not return to the off state after the cover is moved to expose the mouthpiece for the first time throughout the life of the battery of the inhaler. Therefore, to modify Genova, Hamano and Watchel to arrive at the claimed invention would be based upon improper hindsight. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bacon (2004/0069301) is cited to show an inhaler having a cover for waking up a counter. 
Fuchs (2002/0079326) is cited to show a dispenser comprising a cap and a switch for recognizing the cap’s position. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785